Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 25, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective December 25, 1974 because he left his employment without good cause. The issue of whether claimant voluntarily left his employment three hours before the end of the workday and returned after the holiday only to pick up his pay check, thereby disqualifying himself for benefits, is a question of fact and there is substantial evidence in the record to support the conclusion of the board (Matter of Adams [Levine], 50 AD2d 1026; Matter of Dominique [Catherwood] 32 AD2d 718; Matter of Haynes [Cather-wood], 30 AD2d 722; Labor Law, § 593, subd 1). Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.